Per Curiam.
Respondent, an Albany attorney, was admitted to practice by this Court in 1992. He was suspended in July 1999 for failure to comply with the attorney registration requirements of Judiciary Law § 468-a (.Matter of Attorneys in Violation of Judiciary Law § 468-a, 262 AD2d 702). He was also suspended in September 2002 for failure to comply with a subpoena issued by this Court (.Matter of Brown, 297 AD2d 860). He now applies for reinstatement.
Since it appears that respondent has now registered and has substantially complied with the other conditions set forth in this Court’s September 12, 2002 decision (Matter of Brown, supra), his application for reinstatement is granted, effective immediately.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that respondent’s application is granted, and he is reinstated to practice as an attorney and counselor-at-law in the State of New York, effective immediately.